STOCK OPTION AGREEMENT

THIS AGREEMENT is entered into as of the 19th day of November, 2004 (the “Date
of Grant”)

BETWEEN:

ALTUS EXPLORATIONS INC., a company incorporated pursuant to the laws of the
State of Nevada, of Suite 100-8900 Germantown Road, Olive Branch, Mississippi
38654 (the “Company”)


AND:

____________, of _____________________________________ (the “Optionee”)

WHEREAS:

A.     The Board of Directors of the Company (the “Board”) has approved and
adopted the 2004 Stock Option Plan (the “Plan”), pursuant to which the Board is
authorized to grant to employees and other selected persons stock options to
purchase common shares, with a par value of $0.001, of the Company (the “Common
Stock”);

B.     The Plan provides for the granting of stock options that either (I) are
intended to qualify as “Incentive Stock Options” within the meaning of Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”), or (ii) do
not qualify under Section 422 of the Code (“Non-Qualified Stock Options”); and

C.     The Board has authorized the grant to Optionee of options to purchase a
total of __________________________ shares of Common Stock (the “Options”),
which Options are intended to be (select one):

[ ] Incentive Stock Options;
[X] Non Qualified Stock Options

NOW THEREFORE, the Company agrees to offer to the Optionee the option to
purchase, upon the terms and conditions set forth herein and in the Plan,
______________________ shares of Common Stock. Capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Plan.

1.     Exercise Price. The exercise price of the Options shall be $0.425 per
share.

2.     Limitation on the Number of Shares. If the Options granted hereby are
Incentive Stock Options, the number of shares which may be acquired upon
exercise thereof is subject to the limitations set forth in Section 5.1 of the
Plan.

3.     Vesting and Exercise Schedule

3.1 The Options will vest over four years, and may be exercised after vesting in
accordance with the following schedule, subject to acceleration of vesting
should established performance criteria be achieved as set forth in Section 3.2
of this Stock Option Agreement:

(a)        on the first anniversary of the Date of Grant, the Option shall vest
with respect to one-fourth (25%) of the Common Stock to which it pertains;
(b)        on the second anniversary of the Date of Grant, the Option shall vest
with respect to one-fourth (25%) of the Common Stock to which it pertains;
(c)        on the third anniversary of the Date of Grant, the Option shall vest
with respect to one-fourth (25%) of the Common Stock to which it pertains; and
(d)        on the fourth anniversary of the Date of Grant, the Option shall vest
with respect to one-fourth (25%) of the Common Stock to which it pertains; or


3.2 Notwithstanding Section 3.1, Optionee’s Options shall vest in their entirety
should the close price for the Company Common Stock exceed $1.01 per share for
ten consecutive trading days as reported on the NASDAQ OTCBB.

4.     Options not Transferable. The Options may not be transferred, assigned,
pledged or hypothecated in any manner (whether by operation of law or otherwise)
other than by will, by applicable laws of descent and distribution or (except in
the case of an Incentive Stock Option) pursuant to a qualified domestic
relations order, and shall not be subject to execution, attachment or similar
process; provided, however, that if the Options represent a Non-Qualified Stock
Option, such Option is transferable without payment of consideration to
immediate family members of the Optionee or to trusts or partnerships
established exclusively for the benefit of the Optionee and Optionee’s immediate
family members. Upon any attempt to transfer, pledge, hypothecate or otherwise
dispose of any Option or of any right or privilege conferred by the Plan
contrary to the provisions thereof, or upon the sale, levy or attachment or
similar process upon the rights and privileges conferred by the Plan, such
Option shall thereupon terminate and become null and void.

5.     Investment Intent. By accepting the Options, the Optionee represents and
agrees that none of the shares of Common Stock purchased upon exercise of the
Options will be distributed in violation of applicable federal and state laws
and regulations. In addition, the Company may require, as a condition of
exercising the Options, that the Optionee execute an undertaking, in such a form
as the Company shall reasonably specify, that the Stock is being purchased only
for investment and without any then-present intention to sell or distribute such
shares.

6.     Termination of Employment and Options. Vested Options shall terminate, to
the extent not previously exercised, upon the occurrence of the first of the
following events:

(a)        Expiration. Ten (10) years; except, that the expiration date of any
Incentive Stock Option granted to a greater than ten percent (>10%) shareholder
of the Company shall not be later than five (5) years from the Date of Grant.
(b)        Termination for Cause. The date of an Optionee’s termination of
employment or contractual relationship with the Company or any Related
Corporation (as defined in the Plan) for cause (as determined in the sole
discretion of the Plan Administrator, acting reasonably).
(c)        Termination Due to Death or Disability. The expiration of one (1)
year from the date of the death of the Optionee, or the expiration of one (1)
year from termination of an Optionee’s employment or contractual relationship by
reason of Disability (as defined in Section 5(g) of the Plan).
(d)        Termination for Any Other Reason. The expiration of three (3) months
from the date of an Optionee’s termination of employment or contractual
relationship with the Company or any Related Corporation for any reason
whatsoever other than cause, death or Disability.


Each unvested Option granted pursuant hereto shall terminate immediately upon
termination of the Optionee’s employment or contractual relationship with the
Company for any reason whatsoever, including Disability unless vesting is
accelerated in accordance with Section 5.1(f) of the Plan.

7.     Stock. In the case of any stock split, stock dividend or like change in
the nature of shares of Stock covered by this Agreement, the number of shares
and exercise price shall be proportionately adjusted as set forth in Section
5.1(m) of the Plan.

8.     Exercise of Option. Options shall be exercisable, in full or in part, at
any time after vesting, until termination; provided, however, that any Optionee
who is subject to the reporting and liability provisions of Section 16 of the
Securities Exchange Act of 1934 with respect to the Common Stock shall be
precluded from selling or transferring any Common Stock or other security
underlying an Option during the six (6) months immediately following the grant
of that Option. If less than all of the shares included in the vested portion of
any Option are purchased, the remainder may be purchased at any subsequent time
prior to the expiration of the Option term. No portion of any Option for less
than fifty (50) shares (as adjusted pursuant to Section 5.1(m) of the Plan) may
be exercised; provided, that if the vested portion of any Option is less than
fifty (50) shares, it may be exercised with respect to all shares for which it
is vested. Only whole shares may be issued pursuant to an Option, and to the
extent that an Option covers less than one (1) share, it is unexercisable.

Each exercise of the Option shall be by means of delivery of a notice of
election to exercise (which may be in the form attached hereto as Exhibit A) to
the Secretary of the Company at its principal executive office, specifying the
number of shares of Common Stock to be purchased and accompanied by payment in
cash by certified check or cashier’s check in the amount of the full exercise
price for the Common Stock to be purchased. In addition to payment in cash by
certified check or cashier’s check, an Optionee or transferee of an Option may
pay for all or any portion of the aggregate exercise price by complying with one
or more of the following alternatives:

(a)        by delivering a properly executed exercise notice together with
irrevocable instructions to a broker promptly to sell or margin a sufficient
portion of the Common Stock and deliver directly to the Company the amount of
sale or margin loan proceeds to pay the exercise price; or
(b)        by complying with any other payment mechanism approved by the Plan
Administrator at the time of exercise.


It is a condition precedent to the issuance of shares of Common Stock that the
Optionee execute and/or deliver to the Company all documents and withholding
taxes required in accordance with Section 5.1 of the Plan.

9.     Holding period for Incentive Stock Options. In order to obtain the tax
treatment provided for Incentive Stock Options by Section 422 of the Code, the
shares of Common Stock received upon exercising any Incentive Stock Options
received pursuant to this Agreement must be sold, if at all, after a date which
is later of two (2) years from the date of this agreement is entered into or one
(1) year from the date upon which the Options are exercised. The Optionee agrees
to report sales of shares prior to the above determined date to the Company
within one (1) business day after such sale is concluded. The Optionee also
agrees to pay to the Company, within five (5) business days after such sale is
concluded, the amount necessary for the Company to satisfy its withholding
requirement required by the Code in the manner specified in Section 5.1(l) of
the Plan. Nothing in this Section 9 is intended as a representation that Common
Stock may be sold without registration under state and federal securities laws
or an exemption therefrom or that such registration or exemption will be
available at any specified time.

10.     Resale restrictions may apply. Any resale of the shares of Common Stock
received upon exercising any Options will be subject to resale restrictions
contained in the securities legislation applicable to the Optionee. The Optionee
acknowledges and agrees that the Optionee is solely responsible (and the Company
is not in any way responsible) for compliance with applicable resale
restrictions.

11.     Subject to 2004 Stock Option Plan. The terms of the Options are subject
to the provisions of the Plan, as the same may from time to time be amended, and
any inconsistencies between this Agreement and the Plan, as the same may be from
time to time amended, shall be governed by the provisions of the Plan, a copy of
which has been delivered to the Optionee, and which is available for inspection
at the principal offices of the Company.

12.     Professional Advice. The acceptance of the Options and the sale of
Common Stock issued pursuant to the exercise of Options may have consequences
under federal and state tax and securities laws which may vary depending upon
the individual circumstances of the Optionee. Accordingly, the Optionee
acknowledges that he or she has been advised to consult his or her personal
legal and tax advisor in connection with this Agreement and his or her dealings
with respect to Options. Without limiting other matters to be considered with
the assistance of the Optionee’s professional advisors, the Optionee should
consider: (a) whether upon the exercise of Options, the Optionee will file an
election with the Internal Revenue Service pursuant to Section 83(b) of the
Code; (b) the merits and risks of an investment in the underlying shares of
Common Stock; and (c) any resale restrictions that might apply under applicable
securities laws.

13.     No Employment Relationship. Whether or not any Options are to be granted
under the Plan shall be exclusively within the discretion of the Plan
Administrator, and nothing contained in this Plan shall be construed as giving
any person any right to participate under the Plan. The grant of an Option shall
in no way constitute any form of agreement or understanding binding on the
Company or any Related Company, express or implied, that the Company or any
Related Company will employ or contract with an Optionee, for any length of
time, nor shall it interfere in any way with the Company’s or, where applicable,
a Related Company’s right to terminate Optionee’s employment at any time, which
right is hereby reserved.

14.     Entire Agreement. This Agreement is the only agreement between the
Optionee and the Company with respect to the Options, and this Agreement and the
Plan supersede all prior and contemporaneous oral and written statements and
representations and contain the entire agreement between the parties with
respect to the Options.

15.     Notices. Any notice required or permitted to be made or given hereunder
shall be mailed or delivered personally to the addresses set forth below, or as
changed from time to time by written notice to the other:

      The Company:

ALTUS EXPLORATIONS INC.,
100-8900 Germantown Road
Olive Branch, Mississippi 38654
Attention: President

      The Optionee:

_________________
_________________
_________________

16.     Counterparts. This Agreement may be executed in several counterparts,
each of which will be deemed to be an original and all of which will together
constitute one and the same instrument.

17.     Electronic Means. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the Date of Grant.

IN WITNESS WHEREOF the parties have executed and delivered this Agreement as of
the date first above written.

ALTUS EXPLORATIONS INC.

Per:__________________________
Authorized Signatory


SIGNED, SEALED and DELIVERED by
_____________________ in the presence of:
___________________________________
Signature
___________________________________                             ___________________________________
Print Name                                                      [NAME OF OPTIONEE]
___________________________________
Address
___________________________________
Occupation


THERE MAY NOT BE PRESENTLY AVAILABLE EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF APPLICABLE FEDERAL AND STATE SECURITIES LAWS FOR THE ISSUANCE OF
SHARES OF STOCK UPON EXERCISE OF THESE OPTIONS. ACCORDINGLY, THESE OPTIONS
CANNOT BE EXERCISED UNLESS THESE OPTIONS AND THE SHARES OF STOCK TO BE ISSUED
UPON EXERCISE OF THESE OPTIONS ARE REGISTERED OR AN EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS IS AVAILABLE.

THE SHARES OF STOCK ISSUED PURSUANT TO THE EXERCISE OF OPTIONS WILL BE
“RESTRICTED SECURITIES” AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT OF 1933
AND WILL BEAR A LEGEND RESTRICTING RESALE UNLESS THEY ARE REGISTERED UNDER STATE
AND FEDERAL SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE. THE
COMPANY IS NOT OBLIGATED TO REGISTER THE SHARES OF STOCK OR TO MAKE AVAILABLE
ANY EXEMPTION FROM REGISTRATION.

--------------------------------------------------------------------------------

EXHIBIT A

To:

ALTUS EXPLORATIONS INC.
100-8900 Germantown Road
Olive Branch, Mississippi 38654
Attention: Secretary

Notice of Election to Exercise

This Notice of Election to Exercise shall constitute proper notice pursuant to
Section 5.1(h) of Altus Explorations Inc.‘s (the “Company”) 2004 Stock Option
Plan (the “Plan”) and Section 8 of that certain Stock Option Agreement (the
“Agreement”) dated as of the 19th day of November, 2004, between the Company and
the undersigned.

The undersigned hereby elects to exercise Optionee’s option to
purchase____________________ shares of the common stock of the Company at a
price of $0.425 per share, for aggregate consideration of $____________, on the
terms and conditions set forth in the Agreement and the Plan. Such aggregate
consideration, in the form specified in Section 8 of the Agreement, accompanies
this notice.

The Optionee hereby directs the Company to issue, register and deliver the
certificates representing the shares as follows:


Registration Information:                                        Delivery Instructions:

__________________________________________                       _________________________________________
Name to appear on certificates                                   Name

__________________________________________                       _________________________________________
Address                                                          Address

__________________________________________                       _________________________________________

__________________________________________                       _________________________________________
                                                                 Telephone Number


DATED at ____________________________________, the _______ day of
________________________, 20___.


                                                             ____________________________________________
                                                             (Name of Optionee - Please type or print)

                                                             ____________________________________________
                                                             (Signature and, if applicable, Office)

                                                             ____________________________________________
                                                             (Address of Optionee)

                                                             ____________________________________________
                                                             City, State/Province, and Zip/Postal Code of Optionee)
